UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

DALE JOSEPH LYNCH, )
)

Plaintiff, )

)

Vv. ) Civil Action No. 19-3676 (UNA)

)

DARO REALTY LLC, )
)

Defendant. )

MEMORANDUM OPINION

 

This matter is before the Court on plaintiffs application to proceed in forma pauperis and
his pro se civil complaint. The Court is mindful that complaints filed by pro se litigants are held
to less stringent standards than those applied to formal pleadings drafted by lawyers. See Haines
vy. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, however, must comply with the
Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239 (D.D.C. 1987). Rule
8(a) of the Federal Rules of Civil Procedure requires that a complaint contain a short and plain
statement of the grounds upon which the Court’s jurisdiction depends, a short and plain
statement of the claim showing that the pleader is entitled to relief, and a demand for judgment
for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum standard of
Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to prepare a
responsive answer, to prepare an adequate defense and to determine whether the doctrine of res
judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

It appears that the plaintiff's landlord has left written notices at his residence regarding
unpaid rent and somehow ran afoul of the United States Constitution in the process. Missing
from the complaint are clear statements regarding this Court’s jurisdiction, and the plaintiffs

entitlement to the relief he demands. Furthermore, the complaint fails to put the defendant on
notice of the claim(s) the plaintiff raises against it. Because the complaint fails to comply with

Rule 8(a), the Court will dismiss it without prejudice. An Order is issued separately.

an a,

DATE: January 72 _, 2020 -

AMIT P. Mae
ees istrict Judge
